Exhibit 10.2

Execution Copy

 

LOGO [g684876g16r25.jpg]

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made effective as of January 18,
2019 (the “Effective Date”) by and among William Lyon Homes, a Delaware
corporation (“Parent”), William Lyon Homes, Inc., a California corporation (the
“Company”), and William H. Lyon, an individual (“Executive”) (collectively the
“Parties” and individually a “Party”), with respect to the following facts and
circumstances:

RECITALS

A.    Executive currently holds the position of Executive Chairman of the
Company and Parent, and is employed on the terms and conditions of that certain
Employment Agreement dated March 31, 2015 (the “Prior Agreement”).

B.    The Company and Executive have agreed to enter into this Employment
Agreement, which supersedes and replaces the Prior Agreement, pursuant to which
Executive shall continue to serve as Executive Chairman of the Company under the
terms and conditions set forth in this Agreement.

C.    The Company is a wholly owned subsidiary of Parent.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the Parties agree as follows:

ARTICLE 1

EMPLOYMENT AND TERM

1.1    Employment. The Company agrees to continue to employ Executive in the
capacity as Executive Chairman of the Company and Parent, pursuant to the terms
and conditions set forth in this Agreement (which supersedes and replaces the
Prior Agreement), and Executive hereby accepts such employment by the Company
upon the terms and conditions herein.

1.2    Term. The term of Executive’s employment by the Company hereunder (the
“Term”) shall be for a period commencing January 1, 2019 through December 31,
2019. Immediately prior to the end of each then-applicable Term, the Term shall
automatically renew for a successive additional one (1) year period unless, no
later than ninety (90) days prior to the end of the otherwise applicable Term
either Party gives written notice of non-renewal (“Notice of Non-Renewal”) to
the other, in which case this Agreement will terminate at the end of the
then-applicable Term. Notwithstanding the foregoing, Executive’s employment
hereunder may be terminated earlier in accordance with the provisions of Article
6.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

DUTIES OF EXECUTIVE

2.1    Duties. During the Term, Executive shall serve as Executive Chairman of
the Company and Parent and shall report directly to Parent’s Board of Directors
(the “Board”). In such capacity, Executive shall have duties, functions,
responsibilities, and authority consistent with those agreed in writing by
Executive and the Company. Executive shall perform the services contemplated
herein faithfully, diligently, to the best of his ability and in the best
interests of the Company. Executive shall, in all material respects, at all
times perform such services in compliance with, and to the extent of his
authority, shall to the best of his ability cause the Company to be in
compliance with, any and all laws, rules and regulations applicable to the
Company of which Executive is, or reasonably should be, aware. Executive may
rely on any guidance provided to the Company by its counsel or advisors.
Executive shall, at all times during the Term, in all material respects adhere
to and obey any and all written internal rules and regulations governing the
conduct of the Company’s employees, as established or modified from time to time
and of which Executive is, or reasonably should be, aware; provided, however, in
the event of any conflict between the provisions of this Agreement and any such
rules or regulations, the provisions of this Agreement shall control.

2.2    Location of Services. Executive’s principal place of employment shall be
at 4695 MacArthur Court, Newport Beach, California or, subject to Section 6.3,
such location as shall be designated by the Board. Executive understands he will
be required to travel to the Company’s various operations in connection with his
duties and responsibilities under this Agreement, to the extent such travel is
reasonably requested by the Board from time to time.

2.3    Exclusive Service. Except as otherwise expressly provided herein,
Executive shall devote his entire business time, attention, energies, skills,
learning and best efforts to the business of the Company. Executive may
participate in social, civic, charitable, religious, business, educational or
professional associations so long as such participation does not materially
interfere with the duties and obligations of Executive hereunder. This
Section 2.3 shall not be construed to prevent Executive from making passive
outside investments or from participating in the business of, or making
investments in, Lyon Management Group, Inc. and/or Lyon Capital Ventures, LLC
and their affiliates (collectively, “Lyon Activities”) so long as such
investments do not require material time of Executive or otherwise materially
interfere with the performance of Executive’s duties and obligations hereunder
and Executive shall not make any investment in an enterprise that competes with
the Company without the prior written approval of the Company after full
disclosure of the facts and circumstances; provided, however, that this sentence
shall not preclude Executive from owning up to five percent (5%) of the
securities of a publicly traded entity (a “Permissible Investment”).

 

2



--------------------------------------------------------------------------------

ARTICLE 3

COMPENSATION

3.1    Salary. In consideration for Executive’s services hereunder, the Company
shall pay Executive a salary at an annual rate of not less than $800,000 per
year during the Term, payable in accordance with the Company’s regular payroll
schedule from time to time, but in no event less frequently than monthly. The
annual salary shall be reviewed by the Compensation Committee of the Board (the
“Compensation Committee”) no less frequently than annually and may be increased
(but not decreased) at the discretion of the Compensation Committee during the
Term. If Executive’s annual salary is increased, the increased amount shall not
be reduced for the remainder of the Term.

3.2    Bonus. Executive shall be entitled to earn a cash bonus for the Company’s
2018 fiscal year with a target amount equal to 200% of Executive’s annual salary
for such fiscal year, as determined by the Compensation Committee, on terms
established prior to the Effective Date and that are no less favorable than
those applicable to other senior executives of the Company, under the Company’s
annual bonus plan. Executive shall be entitled to earn cash bonuses for each
future fiscal year during the Term under the senior executive bonus program
established by the Compensation Committee, and shall participate at a level
commensurate with his position with the Company, but in all events, on terms
that are no less favorable than those applicable to other senior executive
officers of the Company. The Compensation Committee shall set a target cash
bonus for Executive for each future fiscal year during the Term (together with
the target amount established for the Company’s 2018 fiscal year, a “Target Cash
Bonus”), provided that the Target Cash Bonus shall not be less than 200% of
Executive’s then-current annual salary. To the extent earned, the Company will
pay each annual cash bonus to Executive by March 15th of the year following the
year to which the applicable bonus relates.

3.3    Long Term Incentive Plan. In addition to any equity awards previously
granted to Executive, Executive shall be eligible to participate in any Long
Term Incentive Plan maintained or adopted by the Company (including, without
limitation, in respect of any performance period during the Term), on the terms
and conditions adopted by the Board or the Compensation Committee.

ARTICLE 4

EXECUTIVE BENEFITS

4.1    Company Executive Benefits. Executive shall receive all group insurance
and pension plan benefits and any other benefits on the same basis as they are
available generally to senior executive officers of the Company under the
Company personnel policies and employee retirement and welfare benefit plans as
in effect from time to time. Executive shall also be entitled to a monthly
automobile allowance commensurate with the monthly automobile allowance provided
to executives of the Company, as determined by the Compensation Committee, but
not less than $500, payable in accordance with the Company’s regular payroll
schedule from time to time, and Company-paid gasoline, in lieu of any mileage or
other reimbursement, for use of his personal vehicle for business purposes. All
reimbursements pursuant to this Section 4.1 shall be made in accordance with
Article 9 below.

 

3



--------------------------------------------------------------------------------

4.2    Indemnification. Executive shall have the benefit of indemnification to
the fullest extent permitted by applicable law pursuant to the Company’s
indemnification policy, which indemnification shall continue after the
termination of this Agreement for such period as may be necessary to continue to
indemnify Executive for his acts during his employment and/or other service with
the Company. In addition, the Company shall cause Executive to be covered by the
current policies of directors’ and officers’ liability insurance covering
directors and officers of the Company, copies of which have been provided to
Executive, in accordance with their terms, to the maximum extent of the coverage
available for any director or officer of the Company. The Company shall use
commercially reasonable efforts to cause the current policies of directors’ and
officers’ liability insurance covering directors and officers of the Company to
be maintained throughout the Term and for such period thereafter as may be
necessary to continue to cover acts of Executive during his employment and/or
other service with the Company (provided that the Company may substitute
therefor, or allow to be substituted therefor, policies of at least the same
coverage and amounts containing terms and conditions which are, in the
aggregate, no less advantageous to the insured in any material respect). In the
event of any merger or other acquisition of the Company, the Company shall no
later than immediately prior to consummation of such transaction purchase the
longest applicable “tail” coverage available under the directors’ and officers’
liability insurance in effect at the time of such merger or acquisition. For
purposes of this Section 4.2, all references to the Company shall be deemed to
include Parent and each of its other subsidiaries to the extent that Executive
has provided services to Parent or any such subsidiary, as applicable.

ARTICLE 5

REIMBURSEMENT FOR EXPENSES

5.1    Reimbursement. Executive shall be reimbursed by the Company for all
reasonable ordinary and necessary expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Company in accordance with the policies of the Company in effect from time to
time. Executive shall keep accurate and complete records of all reimbursable
expenses, including but not limited to, proof of payment and purpose. Executive
shall account fully for all reimbursable expenses to the Company. All
reimbursements pursuant to this Section 5.1 shall be made in accordance with
Article 9 below.

ARTICLE 6

TERMINATION

6.1    Termination for Cause. The Company shall have the right to terminate
Executive’s employment by giving written notice of such termination to
Executive, if Executive (i) is convicted of, or pleads guilty to, a crime
involving acts of moral turpitude that would make the continuance of his
employment by the Company materially detrimental to the Company, or a felony
(other than a felony that involves a motor vehicle and does not

 

4



--------------------------------------------------------------------------------

result in prison time), (ii) commits an act of fraud, misrepresentation,
embezzlement or other acts of material or willful misconduct against the Company
that would make the continuance of his employment by the Company materially
detrimental to the Company, or (iii) is grossly negligent in the performance of
his duties to the Company and such negligent performance is not cured within
thirty (30) days after Executive’s receipt of written notice thereof by the
Company, each such event constituting termination for cause (“Cause”). For
purposes of determining whether “Cause” exists, no act, or failure to act, on
Executive’s part shall be considered “willful” or “negligent” unless done, or
omitted to be done, by Executive not in good faith and without Executive’s
reasonable belief that Executive’s action or omission was in the best interest
of the Company. Unless otherwise consented to in writing by Executive, notice of
termination for Cause must be given within one hundred twenty (120) days of
Parent or the Company first becoming aware of the event or events giving rise to
Cause, and must specify a termination date not later than one hundred twenty
(120) days after the date of such notice. Notwithstanding the foregoing, prior
to any termination of Executive’s employment for “Cause” becoming effective,
Executive and his counsel shall be given a reasonable opportunity to be heard
before the Board, with reasonable advance notice.

6.2    Termination Without Cause or by Executive Without Good Reason.
Notwithstanding anything to the contrary herein, (i) the Company shall have the
right to terminate Executive’s employment under this Agreement without Cause by
giving thirty (30) days prior written notice of such termination to Executive,
subject to the Company’s obligation to pay to Executive the amounts set forth in
Section 6.6.2 below, and (ii) Executive shall have the right to terminate
Executive’s employment under this Agreement without Good Reason (as defined
below) by giving thirty (30) days prior written notice of such termination to
the Company.

6.3    Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior written notice to the
Company for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean and be limited to any of the following that occurs without Executive’s
prior written consent: (a) a material breach of this Agreement by the Company
(including without limitation any material reduction in annual salary or
reduction of the Target Cash Bonus to less than 200% of Executive’s then-current
annual salary) and the failure of the Company to remedy such breach within
thirty (30) days after the Company’s receipt of written notice, (b) any material
diminution in Executive’s title, responsibilities, duties or authority, it being
expressly acknowledged that in the event Executive ceases to serve as the
Executive Chairman of the ultimate parent entity of a publicly traded company
following a Change in Control, Executive’s responsibilities, duties and
authority shall be deemed materially diminished, (c) any relocation of
Executive’s or the Company’s principal place of business more than fifty
(50) miles from Newport Beach, California (it being understood that Executive’s
compliance with any travel obligations contemplated in Section 2.2 shall not be
deemed to be consent with respect to the occurrence of Good Reason under this
subsection (c)), (d) the provision by the Company to Executive of a Notice of
Non-Renewal, (e) a requirement for Executive to directly report to any person or
body other than the Board or (f) the Company or Parent, except by reason of
business loss or business failure, ceases to acquire or develop land, suffers
material changes in its lines of business, or directly or indirectly engages or
invests in new business activities (outside its lines of business as of the
Effective Date,

 

5



--------------------------------------------------------------------------------

including but not limited to the design, construction or sale of single family
homes) that directly compete with Lyon Management Group, Inc. and/or Lyon
Capital Ventures, LLC and their affiliates in the geographic areas in which they
do business. Notice of termination for Good Reason must be given within sixty
(60) days of Executive first becoming aware of the event or events giving rise
to Good Reason, and must specify a termination date not later than sixty
(60) days after the date of such notice. Executive’s failure to exercise any
right, power or remedy with respect to any of the foregoing conditions shall not
be deemed to operate as a waiver of any of Executive’s rights or claims he may
have with respect to such conditions, including but not limited to any
subsequent or similar conditions.

6.3.1    For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following events:

 

  (a)

the acquisition, directly or indirectly, by any Person or Group, other than the
Lyon Group, of Beneficial Ownership of securities entitled to vote generally in
the election of directors (“voting securities”) of Parent or the Company that
represent 50% or more of the combined voting power of Parent’s or the Company’s,
as applicable, then outstanding voting securities, other than:

 

  (i)

an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Parent, the
Company or any Person controlled by Parent or the Company or by any employee
benefit plan (or related trust) sponsored or maintained by Parent or the Company
or any Person controlled by Parent or the Company, or

 

  (ii)

an acquisition of voting securities by Parent or a corporation owned, directly
or indirectly, by the stockholders of Parent in substantially the same
proportions as their ownership of the stock of Parent, or

 

  (iii)

an acquisition of voting securities pursuant to a transaction described in
clause (c) below that would not be a Change in Control under clause (c);

 

  (b)

individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to such
date whose election, or nomination for election by Parent’s shareholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual

 

6



--------------------------------------------------------------------------------

  whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person (including, without limitation, by reason of any agreement
intended to avoid or settle any election contest or solicitation of proxies or
consents) other than the Board;

 

  (c)

the consummation by Parent or the Company (whether directly involving Parent or
the Company or indirectly involving Parent or the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
Parent’s or the Company’s assets or (z) the acquisition of assets or stock of
another entity, in each case, other than a transaction

 

  (i)

which results in Parent’s or the Company’s, as applicable, voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of Parent
or the Company, as applicable, or the Person that, as a result of the
transaction, controls, directly or indirectly, Parent or the Company, as
applicable, or owns, directly or indirectly, all or substantially all of
Parent’s or the Company’s assets or otherwise succeeds to the business of Parent
or the Company (Parent, the Company, or such Person, the “Successor Entity”)),
directly or indirectly, at least 50% of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and

 

  (ii)

after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Incumbent Board at the time of the Board’s
initial approval of the transaction (including, without limitation, approval of
the agreement providing for the transaction), and

 

  (iii)

after which no Person or Group other than the Lyon Group beneficially owns
(individually or collectively) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no Person
or Group shall be treated for purposes of this clause (c) as beneficially owning
50% or more of combined voting power of the Successor Entity solely as a result
of the voting power held in Parent prior to the consummation of the transaction;
or

 

  (d)

a liquidation or dissolution of Parent or the Company.

 

7



--------------------------------------------------------------------------------

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of Parent’s or
the Company’s shareholders, as applicable, and for purposes of clause (c) above,
the calculation of voting power shall be made as if the date of the consummation
of the transaction were a record date for a vote of Parent’s or the Company’s
shareholders, as applicable.

6.3.2    The term “Lyon Group” shall mean William Lyon and William H. Lyon,
their siblings, spouses and lineal descendants (including by step, adoptive and
similar relationships), and entities wholly owned by one or more of the
foregoing persons, and any trusts or other estate planning vehicles for the
benefit of any of the foregoing.

6.3.3    The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial
Ownership” shall have the meanings used in the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the regulations thereunder. Notwithstanding
the foregoing, (A) Persons shall not be considered to be acting as a Group
solely because they purchase or own stock of Parent or the Company at the same
time, or as a result of the same public offering, (B) however, Persons will be
considered to be acting as Group if they are owners of a corporation that enters
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction, with Parent or the Company, and (C) if a Person, including
an entity, owns stock both in Parent or the Company and in a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, with Parent or the Company, such shareholders shall be
considered to be acting as a Group with other shareholders only with respect to
the ownership in the corporation before the transaction.

6.4    Termination due to Death or Disability. Executive’s employment shall
terminate upon his death. The Company may terminate Executive’s employment due
to Executive becoming Disabled. For the purposes of this Agreement, Executive
shall be considered to be “Disabled” if Executive is physically or mentally
disabled (except due to substance or alcohol abuse) from the performance of a
major portion of his duties for a continuous period of 120 days or greater,
which determination shall be made in the reasonable exercise of the Board’s
judgment, provided, however, if Executive’s disability is the result of a
serious health condition as defined by the federal Family and Medical Leave Act
(“FMLA”), Executive’s employment shall not be terminated due to such disability
at any time during or after any period of FMLA-qualified leave except as
permitted by FMLA. If there should be a dispute between the Board and Executive
as to whether Executive is Disabled for purposes of this Agreement, the question
shall be settled by the opinion of an impartial reputable physician or
psychiatrist designated by Executive in his reasonable discretion.

6.5    Effectiveness on Notice. Any termination under this Article 6 shall be
effective upon receipt of written notice by Executive or the Company, as the
case may be, of such termination or upon such other later date as may be
provided herein or specified by the Company or Executive in such written notice
(the “Termination Date”). In the event of Executive’s death, no written notice
shall be required and the Termination Date shall be the date of his death.

 

8



--------------------------------------------------------------------------------

6.6    Effect of Termination.

6.6.1    Payment of Accrued Obligations. Except as provided in Section 6.6.2 or
6.6.3 if applicable, upon the termination of Executive’s employment by the
Company, by Executive or due to death, all benefits provided to Executive by the
Company hereunder shall thereupon cease and the Company shall pay or cause to be
paid to Executive on the Termination Date in the case of termination by the
Company or Executive, or as soon as practicable in the case of death, all
accrued but unpaid base salary and vacation benefits. In addition, promptly upon
submission by Executive of his unpaid expenses incurred prior to the Termination
Date and owing to Executive pursuant to Article 5, reimbursement for such
expenses shall be made in accordance with Article 9 below. Except where
Executive has been terminated by the Company for Cause, Executive shall also be
entitled to receive any earned but unpaid bonus payable in respect of the year
prior to the year in which the Termination Date occurs, payable as and when such
amounts would have otherwise been paid.    Executive shall remain entitled to
any other earned or vested benefits under Parent’s, the Company’s or any of
their subsidiaries’ benefit plans or programs, or to which Executive is
otherwise entitled by law, in each case in accordance with the terms of such
plan, program or law, as applicable. If this Agreement is terminated for Cause
or by Executive other than for Good Reason, then Executive’s equity awards,
including but not limited to stock options, shall be treated in accordance with
the agreement(s) evidencing such awards (but in no event shall Executive receive
less than thirty (30) days following the Termination Date to exercise vested
options) and Executive shall not be entitled to receive any payments other than
as specified in this Section 6.6.1.

6.6.2    Termination Without Cause or for Good Reason. In addition to the
amounts payable and benefits provided under Section 6.6.1, if Executive’s
employment is terminated by the Company without Cause (other than due to
Executive’s termination upon becoming Disabled) or by Executive for Good Reason,
subject to Executive signing, within twenty-one (21) or forty-five (45) days, as
applicable, following the Termination Date, and not revoking, the severance
agreement and general release attached hereto as Exhibit A (“Severance
Agreement”), Executive shall be entitled to receive the following payments and
benefits described in Section 6.6.2(a) – (d) at the dates specified therein:

 

  (a)

On the date that is sixty (60) days after the date of the Separation from
Service (as defined below), the Company shall pay to Executive a lump-sum
payment equal to two (2) (or, if the Termination Date occurs during any
Protection Period (as defined below), three (3)) multiplied by the sum of
Executive’s annual salary plus Target Cash Bonus (each as used or defined in
Sections 3.1 and 3.2, respectively), based on the greatest annual salary and the
greatest Target Cash Bonus in effect during the Term. In addition, Executive
shall be entitled to receive a pro-rata portion, based on the number of days
employed during the fiscal year of termination, of the

 

9



--------------------------------------------------------------------------------

  cash bonus for the fiscal year of termination determined based upon actual
performance consistent with, and paid at the same time as, other senior
executive officers of the Company; provided, however, that there will be no
exercise of any negative discretion or other reduction authority with respect to
such bonus amount (such amount, the “Pro-Rated Bonus”). For purposes of this
Agreement, “Protection Period” means (x) the period within one year following a
Change in Control and (y) any period during which Parent or the Company is party
to an agreement, the consummation of the transactions contemplated by which
would result in the occurrence of a Change in Control.

 

  (b)

All of Executive’s unvested equity awards, including, without limitation, all
restricted stock grants, restricted stock units and stock options, shall
immediately vest in full on the Termination Date and any such stock options
shall remain exercisable in accordance with their terms (but in no event other
than by expiration at the end of the original term thereof shall Executive
receive less than thirty (30) days following the Termination Date to exercise
vested options). With respect to each award of unvested performance-based
restricted stock, performance-based restricted stock units and performance stock
units, for purposes of this Section 6.6.2(b), performance with respect to any
performance period shall be deemed achieved (i) at target level in the event the
Termination Date occurs prior to end of any current or future performance period
for such award or (ii) based on actual achievement in the event the Termination
Date occurs on or after the end of any performance period for such award.

 

  (c)

In the event Executive timely makes an election under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), to continue to receive
health benefits coverage for Executive and/or his dependents under the same
plan(s) or arrangement(s) under which Executive was covered immediately before
his termination of employment, as such plan(s) or arrangement(s) provided by
Parent or any of its subsidiaries thereafter may change or be amended from time
to time, then, until the earlier of (i) the end of the twenty-four (24) month
period beginning on the first of the month following the month in which the
Termination Date occurs or (ii) the date Executive becomes covered under any
other group health plan not maintained by Parent or any of its subsidiaries that
provides equivalent benefits at comparable cost to Executive, the Company shall
reimburse Executive for all payments made by Executive for such COBRA benefits;
provided, however, that if such other group health plan

 

10



--------------------------------------------------------------------------------

  excludes any pre-existing condition that Executive or Executive’s dependents
may have when coverage under such group health plan would otherwise begin, the
Company shall continue to reimburse Executive for COBRA payments with respect to
such pre-existing condition until the earlier of (A) the date that such
exclusion under such other group health plan lapses or expires or (B) the period
described in clause (i) of this Section 6.6.2(c).

The general release of claims contained in the Severance Agreement may be
modified by the Company prior to Executive’s execution of the Severance
Agreement to the extent the Company reasonably believes necessary to give the
general release the full effect it had as of the date of execution of this
Agreement if that effect is limited by subsequent change(s) in law.
Notwithstanding anything herein to the contrary, the Company’s failure to
deliver to Executive an executed Severance Agreement in accordance with the
terms of this Agreement within five days following the Termination Date shall
absolve Executive from any obligation to execute or deliver any Severance
Agreement or other release of claims as a condition to Executive’s receipt of
any payments or benefits under this Agreement. The severance payment provided in
Section 6.6.2(a) shall be payable upon Executive’s “Separation from Service”
within the meaning of Section 409A of Internal Revenue Code of 1986, as amended
(the “Code”), and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”).

6.6.3    Termination for Death or Disability. In addition to the amounts payable
and benefits provided under Section 6.6.1, if Executive dies or the Company
terminates Executive’s employment due to Executive becoming Disabled during the
Term, Executive shall be entitled to receive the payments and benefits described
in Section 6.6.3(a) – (c) at the dates specified therein:

 

  (a)

On the date that is sixty (60) days after the date of the Separation from
Service, the Company shall pay to Executive a lump-sum payment equal to the
aggregate amount of annual salary payable to Executive from the Termination Date
through the expiration of the then-applicable Term (in the absence of the
applicable termination of employment). In addition, Executive shall be entitled
to receive the Pro-Rated Bonus, which amount shall be paid at the same time
annual bonuses for the applicable year would normally be paid to other senior
executive officers of the Company.

 

  (b)

All of Executive’s unvested equity awards, including, without limitation, all
restricted stock grants, restricted stock units and stock options, shall
immediately vest in full on the Termination Date and any such stock options
shall remain exercisable in accordance with their terms (but in no event other
than by expiration at the end of the original term thereof shall Executive (or
his estate or legal guardian, as applicable) receive less than thirty (30) days
following the Termination

 

11



--------------------------------------------------------------------------------

  Date to exercise vested options). With respect to each award of unvested
performance-based restricted stock, performance-based restricted stock units and
performance stock units, for purposes of this Section 6.6.3(b), performance with
respect to any performance period shall be deemed achieved (i) at target level
in the event the Termination Date occurs prior to end of any current or future
performance period for such award or (ii) based on actual achievement in the
event the Termination Date occurs on or after the end of any performance period
for such award.

 

  (c)

In the event Executive (or his estate or legal guardian, as applicable) timely
makes an election under COBRA to continue to receive health benefits coverage
for Executive and/or his dependents under the same plan(s) or arrangement(s)
under which Executive was covered immediately before his termination of
employment, as such plan(s) or arrangement(s) provided by Parent or any of its
subsidiaries thereafter may change or be amended from time to time, for the
period from the Termination Date until the earlier of (i) the later of (A) the
date that is six (6) months after the Termination Date or (B) the expiration of
the then-applicable Term (in the absence of the applicable termination of
employment), or (ii) the date Executive becomes covered under any other group
health plan not maintained by Parent or any of its subsidiaries that provides
equivalent benefits at comparable cost to Executive, the Company shall reimburse
Executive for all payments made by Executive for such COBRA benefits; provided,
however, that if such other group health plan excludes any pre-existing
condition that Executive or Executive’s dependents may have when coverage under
such group health plan would otherwise begin, the Company shall continue to
reimburse Executive for COBRA payments with respect to such pre-existing
condition until the earlier of (x) the date that such exclusion under such other
group health plan lapses or expires or (y) the period described in clause (i) of
this Section 6.6.3(c).

6.7    Termination of Offices and Directorships. Upon termination of Executive’s
employment for any reason, unless otherwise specified in a written agreement
between Executive and Parent or the Company, Executive shall be deemed to have
resigned from all offices, directorships, and other employment positions then
held with the Company and its parents, subsidiaries and affiliates, if any, and
shall take all actions reasonably requested by the Company to effectuate the
foregoing (at the Company’s sole expense); provided, however, that in no event
shall Executive be required to resign from the Board by this Section 6.7 or in
any event be deemed to have resigned from the Board without his express written
consent. Except as expressly provided in this Agreement, the Company shall have
no further obligations, and Executive shall have no further rights or
entitlements, in connection with or following Executive’s termination of
employment.

 

12



--------------------------------------------------------------------------------

6.8    No-Exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by Parent, the Company or their subsidiaries and for
which Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as Executive may have under any other contract or agreement with
Parent, the Company or their subsidiaries at or subsequent to the Termination
Date (“Other Benefits”), which Other Benefits shall be payable in accordance
with such plan, policy, practice, program, contract or agreement, except as
explicitly modified by this Agreement.

6.9    Conditions to Receipt of Severance Benefits. In addition to the
requirement that Executive execute and not revoke the Severance Agreement, as a
condition for Executive’s right to receive any severance benefits hereunder,
Executive shall be required to comply with Sections 7.4 and 7.5 of this
Agreement; provided, however, that, prior to withholding any severance benefits
hereunder, the Company shall deliver to Executive written notice of any such
asserted noncompliance and provide Executive a period of not less than 30 days
following Executive’s receipt of such notice to respond to such assertion and
cure such noncompliance.

ARTICLE 7

CONFIDENTIALITY

7.1    Nondisclosure of Confidential Information. In the performance of his
duties, Executive may have access to confidential records, including, but not
limited to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by the Company or its
agents or consultants that is not otherwise known to the public (collectively,
the “Confidential Information”). Executive recognizes and acknowledges that the
Confidential Information is a valuable, special, and unique asset of the
Company’s business, access to and knowledge of which are essential to the
performance of Executive’s duties. Executive confirms that all such Confidential
Information is the exclusive property of the Company and that the Company has
taken efforts reasonable under the circumstances, of which this Section 7.1 is
an example, to maintain its secrecy. Except in the performance of his duties to
the Company or as required by a court or administrative order or as Executive
reasonably deems necessary for his financial, tax or legal advisors to advise
him, Executive shall not, directly or indirectly, for any reason whatsoever,
disclose, divulge, communicate, use or otherwise disclose any Confidential
Information without the prior written consent of the Company duly authorized by
the Board. Executive shall also take all reasonable actions appropriate to
maintain the secrecy of all Confidential Information. All records, lists,
memoranda, correspondence, reports, manuals, emails, electronic files, files,
drawings, documents, equipment, and other tangible items (including computer
software), wherever located, incorporating the Confidential Information, which
Executive shall prepare, use or encounter, shall be and remain the Company’s
sole and exclusive property and shall be included in the Confidential
Information, except for Executive’s personal address book/file or rolodex and
information relating to Executive’s

 

13



--------------------------------------------------------------------------------

own compensation. Upon termination of this Agreement, or whenever reasonably
requested by the Company, Executive shall promptly deliver to the Company any
and all of the Confidential Information, not previously delivered to the
Company, that is in the possession or under the control of Executive.
Confidential Information shall not include (x) information that becomes
generally available to the public other than as a result of unauthorized
disclosure by Executive or his affiliates, (y) information that becomes
available to Executive subsequent to the termination of Executive’s employment
hereunder and on a non-confidential basis from a source other than the Company
or its affiliates who is not bound by a duty of confidentiality, or other
contractual, legal, or fiduciary obligation to the Company and/or
(z) information that is developed independently by Executive subsequent to the
termination of Executive’s employment hereunder without any reliance on any
other Confidential Information. Disclosure of Confidential Information as
required by applicable law or legal process shall not be a breach of this
Section 7.1. The provisions of this Section 7.1 shall continue in effect
notwithstanding termination of Executive’s employment for any reason.
Notwithstanding the foregoing, competition by Executive following termination of
his employment with the Company shall not be deemed to constitute breach of this
Agreement, so long as Executive does not otherwise breach this Section 7.1 in
furtherance of such competition.

7.2    Assignment of Intellectual Property Rights. Any ideas, processes,
designs, methods, substances, articles, know-how, copyrightable works,
maskworks, trade or service marks, trade secrets, inventions, developments,
discoveries, improvements, whether or not patentable or copyrightable, and other
matters that may be protected by intellectual property rights, that relate to
the Company’s business and are the results of Executive’s efforts during the
Term (collectively, the “Employee Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of the Company, shall be deemed works made for hire and are the property
of the Company. In the event that for whatever reason such Employee Work Product
shall not be deemed a work made for hire, Executive agrees that such Employee
Work Product shall become the sole and exclusive property of the Company, and
Executive hereby assigns to the Company his entire right, title and interest in
and to each and every patent, copyright, trade or service mark (including any
attendant goodwill), trade secret or other intellectual property right embodied
in Employee Work Product. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
the Company, and no further consideration is or shall be provided to Executive
by the Company with respect to these provisions. Executive agrees to execute any
assignment documents the Company may reasonably require confirming the Company’s
ownership of any of Employee Work Product (at the Company’s sole expense).
Executive also waives any and all moral rights with respect to any such works,
including without limitation any and all rights of identification of authorship
and/or rights of approval, restriction or limitation on use or subsequent
modifications.

 

14



--------------------------------------------------------------------------------

7.2.1    Executive understands that the Company is hereby advising Executive
that any provision in this Agreement requiring Executive to assign rights in any
invention does not apply to an invention that qualifies fully under the
provisions of Section 2870 of the California Labor Code (“Section 2870”).
Section 2870 provides as follows:

 

  (a)

“Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment, supplies
facilities, or trade secret information, except for those inventions that
either:

 

  (i)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

  (ii)

Result from any work performed by the employee for the employer.

 

  (b)

The extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
the state and is unenforceable.”

7.2.2    By signing this Agreement, Executive acknowledges that Section 7.2.1
shall constitute written notice of the provisions of Section 2870.

7.3    Whistleblower Protections and Trade Secrets. Notwithstanding anything to
the contrary contained herein, nothing in this Agreement prohibits Executive
from reporting possible violations of federal law or regulation to any United
States governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Exchange Act or Section 806 of the
Sarbanes-Oxley Act of 2002, or any other whistleblower protection provisions of
state or federal law or regulation (including but not limited to the right to
receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (i) Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

7.4    Covenant Not to Compete. During the Term, Executive shall not, directly
or indirectly, work for or provide services to or own an equity interest (except
for a Permissible Investment or any Lyon Activities) in any person, firm or
entity engaged in the residential

 

15



--------------------------------------------------------------------------------

home building or development business that competes against the Company in
Arizona, California, Nevada, Colorado, Washington, Oregon, Texas and in any
“other market” in which the Company develops real property. For purposes of this
Agreement, “other market” shall be defined as the area within a 100 mile radius
of any real property owned by the Company.

7.5    No Solicitation. For a period of twenty-four (24) months after the
Termination Date, Executive shall not, directly or indirectly, for himself or on
behalf of any entity with which he is affiliated or employed, solicit any person
known to Executive to be an employee of the Company or any of its subsidiaries
(or any person known to Executive to have been such an employee within six
months prior to such occurrence) to become employed by or provide personal
services to any person or entity other than the Company or its subsidiaries or
to terminate such individual’s employment with the Company or any of its
subsidiaries. Executive shall not be deemed to have solicited any such person in
violation of this provision if Executive places, or assists another person in
placing, an advertisement seeking employment candidates in a publication,
including but not limited to an internet publication, or generally available to
the public or within the residential construction and development industry. In
addition, this Section 7.5 shall not be deemed to prohibit any Person from
hiring, inducing or attempting to induce, solicit or encourage any employee of
Parent, the Company or any of their subsidiaries to leave their employ, provided
that Executive does not participate in or direct the prohibited activity.

7.6    Mutual Non-Disparagement. Executive agrees not to publish or disseminate,
directly or indirectly, any statements, whether written or oral, that are or
could be harmful to or reflect negatively on the Company and/or its businesses,
or that are otherwise disparaging of the Company and/or its businesses, or any
of their past or present or future officers or directors in their capacity as
such, or any of their policies, procedures, practices, decision-making, conduct,
professionalism or compliance with standards. The Company agrees that its
directors and executive officers shall not, and that none of Parent, the Company
or their subsidiaries shall, publish or disseminate, directly or indirectly, any
statements, whether written or oral, that are or could be harmful to or reflect
negatively on Executive, or that are otherwise disparaging of Executive. For
avoidance of doubt, the foregoing shall not be violated by statements that the
maker reasonably believes to be true in response to legal process, required by
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings), and nothing herein shall be deemed to prohibit or limit Executive
from engaging in formal performance reviews or evaluations of Company personnel.

7.7    Ancillary and Independent Provisions. The representations and covenants
contained in this Article 7 on the part of Executive will be construed as
ancillary to and independent of any other provision of this Agreement, and the
existence of any claim or cause of action of Executive against the Company or
any officer, director, or shareholder of the Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of the covenants of Executive contained in this Article 7. In addition,
the provisions of this Article 7 shall continue to be binding upon Executive in
accordance with their terms, notwithstanding the termination of Executive’s
employment hereunder for any reason.

 

16



--------------------------------------------------------------------------------

7.8    Consideration. The restrictions set forth in this Article 7 are being
given for good and valuable consideration, the receipt and sufficiency of which
is acknowledged by Executive.

7.9    Time Periods. If Executive violates any covenant contained in this
Article 7 and the Company brings legal action for injunctive or other relief,
the Company shall not, as a result of the time involved in obtaining the relief,
be deprived of the benefit of the full period of any such covenant. Accordingly,
the covenants of Executive contained in this Article 7 shall be deemed to have
durations as specified above.

7.10    Reasonableness of Limitations. The Parties agree that the limitations
contained in this Article 7 with respect to time, geographical area, and scope
of activity are reasonable. However, if any court or arbitrator shall determine
that the time, geographical area, or scope of activity of any restriction
contained in this Article 7 is unenforceable, it is the intention of the Parties
that such restrictive covenant set forth herein shall not thereby be terminated
but shall be deemed amended to the extent required to render it valid and
enforceable.

7.11    Irreparable Injury. The promised service of Executive under this
Agreement and the other promises of this Article 7 are of special, unique,
unusual, extraordinary, or intellectual character, which gives them peculiar
value, the loss of which cannot be reasonably or adequately compensated in
damages in an action at law.

7.12    Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 hereof
and that the Company shall be entitled to seek injunctive relief and specific
performance as remedies for any such breach. Executive agrees that the Company
shall be entitled to seek such relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
proving actual damages and without the necessity of posting a bond or making any
undertaking in connection therewith. Such remedies shall not be deemed to be the
exclusive remedies for any breach of the obligations in this Article 7, but
shall be in addition to all other remedies available at law or in equity.

ARTICLE 8.

ARBITRATION

8.1    General. Any controversy, dispute, or claim between the Parties,
including any claim arising out of, in connection with, or in relation to the
formation, interpretation, performance or breach of this Agreement shall be
settled exclusively by arbitration, before a single arbitrator, in accordance
with this Article 8 and the then applicable JAMS Employment Arbitration Rules
and Procedures (“JAMS Rules”), which are, as of the Effective Date, available at
https://www.jamsadr.com/rules-employment-arbitration/. Judgment upon any award
rendered by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by JAMS.
Arbitration shall be the exclusive remedy for determining any such dispute,
regardless of its nature. Notwithstanding the foregoing, either party may in an
appropriate matter apply to a court for provisional relief, including a
temporary restraining order or a preliminary injunction, on the ground that the
award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief. Unless mutually agreed by the Parties
otherwise, any arbitration shall take place in Orange County, California.

 

17



--------------------------------------------------------------------------------

8.2    Selection of Arbitrator. In the event the Parties are unable to agree
upon an arbitrator, the arbitrator shall be selected in accordance the JAMS
Rules.

8.3    Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each Party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each Party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this Article 8, the parties to
the arbitration shall be entitled to reasonable discovery subject to the
discretion of the arbitrator. The remedial authority of the arbitrator (which
shall include the right to grant injunctive or other equitable relief) shall be
the same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that he or it would be entitled to summary
judgment if the matter had been pursued in court litigation. In the event of a
conflict between the JAMS Rules and these procedures, the provisions of these
procedures shall govern.

8.4    Fees and Costs. Any filing or administrative fees shall be borne
initially by the Party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration. Notwithstanding the foregoing, except
as may be awarded to a prevailing party under applicable law, each Party shall
be responsible for and pay their own attorneys’ fees and costs incurred in
connection with such arbitration, provided, that in the event Executive is the
prevailing party with respect to at least one material issue in any such
arbitration, the Company shall be responsible for and pay Executive’s attorneys’
fees and costs incurred in connection with such arbitration.

8.5    Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this Article 8, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to ensure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the Parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

 

18



--------------------------------------------------------------------------------

ARTICLE 9

CODE SECTION 409A

9.1    General. The intent of the Parties is that payments and benefits under
this Agreement comply with, or be exempt from, Code Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance therewith. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Code Section 409A or any damages for failing to comply with Code
Section 409A.

9.2    Reimbursements. To the extent that reimbursements or other in-kind
benefits, under this Agreement constitute “nonqualified deferred compensation”
subject to Code Section 409A, (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.

9.3    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable hereunder, shall be paid to Executive
during the six (6) month period following his Separation from Service to the
extent that paying such amounts at the time or times indicated in this Agreement
would result in a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code. If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first day following the end of such six (6) month period
(or, if earlier, on the date of Executive’s death), the Company shall pay
Executive (or his estate) a lump-sum amount equal to the cumulative amount that
would have otherwise been payable to Executive during such six (6) month period.

9.4    Separation From Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of any mounts or benefits upon or following a termination of
employment that are considered “nonqualified deferred compensation” under Code
Section 409A unless such termination is also a Separation from Service and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean Separation from Service.

9.5    Payment Date. Whenever a payment under this Agreement specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
thirty (30) days following Termination Date”), the actual date of payment within
the specified period shall be determined by the Company. Any payments made under
this Agreement shall be considered separate payments and not one of a series of
payments for purposes of Code Section 409A.

 

19



--------------------------------------------------------------------------------

ARTICLE 10

EXCISE TAX

10.1    Notwithstanding any other provisions in this Agreement, in the event
that any payment or benefit received or to be received by Executive (including
but not limited to any payment or benefit received in connection with a change
in control of Parent or the Company or the termination of Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
program, arrangement or agreement) (all such payments and benefits, together,
the “Total Payments”) would be subject (in whole or part) to any excise tax
imposed under Section 4999 of the Code, or any successor provision thereto (the
“Excise Tax”), then, after taking into account any reduction in the Total
Payments provided by reason of Section 280G of the Code in such other plan,
program, arrangement or agreement, the Company will reduce the Total Payments to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income and employment taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to (ii) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state, municipal and local income
and employment taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments).

10.2    In the case of a reduction in the Total Payments, the Total Payments
will be reduced in the following order: (i) payments that are payable in cash
that are valued at full value under Treasury Regulation Section 1.280G-1, Q&A
24(a) will be reduced (if necessary, to zero), with amounts that are payable
last reduced first; (ii) payments and benefits due in respect of any equity
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with the highest values reduced first (as such values
are determined under Treasury Regulation Section 1.280G-1, Q&A 24), will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Code Section 409A, and second, a pro-rata reduction of cash
payments and payments and benefits due in respect of any equity subject to Code
Section 409A as deferred compensation.

10.3    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which Executive shall have waived at such time and
in such manner as not

 

20



--------------------------------------------------------------------------------

to constitute a “payment” within the meaning of Section 280G(b) of the Code will
be taken into account; (ii) no portion of the Total Payments will be taken into
account which, in the opinion of tax counsel (“Tax Counsel”) reasonably
acceptable to Executive and selected by the accounting firm which was,
immediately prior to the change in control, Parent’s independent auditor (the
“Auditor”), does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
will be taken into account which, in the opinion of Tax Counsel, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as set forth
in Section 280G(b)(3) of the Code) that is allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments will be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.

10.4    At the time that payments are made under this Agreement, the Company
will provide Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing will be attached to the statement). If Executive objects to
the Company’s calculations, the Company will pay to Executive such portion of
the Total Payments (up to 100% thereof) as Executive determines is necessary to
result in the proper application of this Article 10. All determinations required
by this Article 10 (or requested by either Executive or the Company in
connection with this Article 10) will be at the expense of the Company. The fact
that Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Article 10 will not of itself limit or otherwise
affect any other rights of Executive under this Agreement.

ARTICLE 11

MISCELLANEOUS

11.1    Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed, in whole or in part, except by the signed written consent
of the Parties sought to be bound by such waiver, alteration, amendment or
repeal.

11.2    Entire Agreement. This Agreement constitutes the total and complete
agreement of the Parties with respect to the subject matter herein, and
supersedes all prior and contemporaneous understandings and agreements
heretofore made, and there are no other representations, understandings or
agreements.

11.3    Assistance in Litigation, Investigations and Inquiries. During the Term
and for a period of two years thereafter, Executive shall, upon reasonable
notice, furnish such information and proper assistance to the Company as may
reasonably be required by the Company in connection with any litigation, or
governmental or regulatory investigation or inquiry in which the Company or any
of its affiliates is, or may become, a party or subject; provided that (i) the
Company shall make reasonable efforts to limit Executive’s assistance to regular
business hours and minimize disruption of Executive’s other activities (whether
personal, professional or otherwise), and (ii) the total number of hours
required of Executive

 

21



--------------------------------------------------------------------------------

in connection with any such assistance shall not exceed 100 hours in the
aggregate. The Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive in rendering such assistance. The
provisions of this Section 11.3 shall continue in effect notwithstanding
termination of Executive’s employment hereunder for any reason.

11.4    Counterparts. This Agreement may be executed in one of more
counterparts, each of which shall be deemed and original, but all of which shall
together constitute one and the same instrument.

11.5    Severability. Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement. Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.

11.6    Waiver or Delay. The failure or delay on the part of the Company or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the Party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.

11.7    Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of the Parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
The Company will require any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. “Company” means the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that assumes and agrees to perform this Agreement by operation of
law or otherwise.

11.8    No Assignment or Transfer by Executive. Neither this Agreement nor any
of the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.

11.9    Necessary Acts. Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.

11.10    Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of California.

 

22



--------------------------------------------------------------------------------

11.11    Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission or sent by certified, registered or
express or overnight mail, postage prepaid, and shall be deemed received when so
delivered personally or sent by facsimile transmission (with written
confirmation received) or, if mailed, four (4) days after the date of mailing or
the next day after overnight mail, and properly addressed to the Party at the
address set forth as follows or any other address that any Party may designate
by written notice to the other Party:

 

To Executive:

     The last available mailing address provided by Executive to the Company.

 

To Parent and/or

the Company:

    

 

William Lyon Homes, Inc.

4695 MacArthur Court, 8th Floor

Newport Beach, California 92660

Attn: Compensation Committee Chair

Facsimile: (949) 596-0882

11.12    Headings and Captions. The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

11.13    Construction. All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the Parties hereby.

11.14    Counsel. Executive has been advised by the Company that he should
consider seeking the advice of counsel in connection with the execution of this
Agreement and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.

11.15    Survival. The obligations of the Parties under this Agreement which by
their nature may require either partial or total performance after the
expiration or termination of the Term or this Agreement shall survive any
termination or expiration of this Agreement.

11.16    Obligations. Parent agrees that if the Company is unable to perform all
or part of its obligations under this Agreement (whether before or after the
expiration or termination of this Agreement), then Parent will perform such
obligations of the Company in the same manner and to the same extent the Company
would be required to perform.

11.17    Withholding of Compensation. Executive hereby agrees that the Company
may deduct and withhold from the compensation or other amounts payable to
Executive hereunder or otherwise in connection with Executive’s employment any
amounts required to be deducted and withheld by the Company under the provisions
of any applicable Federal, state and local statute, law, regulation, ordinance
or order and any benefit deductions.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered and effective as of the date first written above.

 

“PARENT”

WILLIAM LYON HOMES

By:   /s/ Matthew R. Niemann

Name: Matthew R. Niemann

Title: Chair of the Compensation Committee

“COMPANY”

WILLIAM LYON HOMES, INC.

By:   /s/ Jason R. Liljestrom

Name: Jason R. Liljestrom

Title: Senior Vice President, General Counsel and

          Corporate Secretary

“EXECUTIVE”

  /s/ William H. Lyon   William H. Lyon

 

24



--------------------------------------------------------------------------------

EXHIBIT A

William Lyon Homes, Inc.

SEVERANCE AGREEMENT AND GENERAL RELEASE

In consideration of the benefits provided under Section 6.6.2 of the Employment
Agreement by and among William H. Lyon (“Executive”), William Lyon Homes, a
Delaware Corporation (“Parent”), and William Lyon Homes, Inc. a California
corporation, (the “Company”), to which this Severance Agreement and General
Release (this “Agreement”) is Exhibit A (the “Employment Agreement”), Executive
hereby agrees as follows:

1.    Relief from Duties. Executive is relieved of all job responsibilities and
authority, effective                             , and resigns from any and all
positions as an officer, director or employee of the Company or any parent,
subsidiary or affiliate of the Company. Subject to the terms of the Employment
Agreement, Executive will, on or before                             , return to
the Company all files, records, keys, and any other property of the Company and
its parents, subsidiaries and affiliates.

2.    Representation and Warranty. Executive represents to the Company that he
or she is signing this Agreement voluntarily and with a full understanding of,
and agreement with, its terms, for the purpose of receiving the payments and
benefits set forth in Section 6.6.2 of the Employment Agreement, thereby
resolving all claims between the parties arising out of his employment with, and
the termination of his relationship with, the Company.

3.    Severance Benefits and Unemployment Claims. In reliance on Executive’s
representations and releases in this Agreement, the Company will provide to
Executive the payments and benefits set forth in Section 6.6.2 of the Employment
Agreement at the times set forth therein. Should Executive file for unemployment
insurance benefits, the Company agrees not to challenge Executive’s claim.

4.    No Other Payments or Benefits. Executive agrees that he is not entitled to
receive, and will not claim, any payments or benefits other than what is
expressly set forth in Sections 6.6.1 and 6.6.2 of the Employment Agreement and
such other benefits which, by their terms, survive Executive’s termination of
employment, and hereby expressly waives any right to additional payments or
benefits.

5.    General Release by Executive. Subject to Section 6 below, Executive hereby
releases and discharges forever the Company, and each of its parents, affiliates
and subsidiaries, and each of their present and former directors, officers,
employees, trustees, agents, attorneys, administrators, plans, plan
administrators, insurers, parent corporations, subsidiaries, related and
affiliated companies and entities, shareholders, members, partners,
representatives, predecessors, successors and assigns, and all persons acting
by, through, under or in concert with them (hereinafter collectively referred to
as the “Executive Released Parties”), from and against all “Claims.” The
“Claims” released herein include any and all manner of action or actions, cause
or causes of action, in law or in equity, suits, debts, liens,

 

A-1



--------------------------------------------------------------------------------

contracts, agreements, promises, liability, claims, demands, damages, losses,
costs, attorneys’ fees or expenses, of any nature whatsoever, known or unknown,
fixed or contingent, which Executive now has or may hereafter have against the
Executive Released Parties, or any of them, by reason of any matter, cause, or
thing whatsoever from the beginning of time to the date hereof. Without limiting
the generality of the foregoing, Claims shall include: any claims in any way
arising out of, based upon, or related to his employment by or service as a
director to any of the Executive Released Parties, or any of them, or the
termination thereof; any claim for wages, salary, commissions, bonuses, fees,
incentive payments, profit-sharing payments, expense reimbursements, leave,
vacation, severance pay or other employee benefits; any alleged breach of any
express or implied contract of employment; any alleged torts or other alleged
legal restrictions on the Company’s rights to terminate his employment; and any
alleged violation of any federal, state or local statute or ordinance including,
without limitation, Claims arising under: the Age Discrimination in Employment
Act, as amended, 29 U.S.C. § 621, et seq. (the “ADEA”); Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000
et seq.; the Equal Pay Act, as amended, 29 U.S.C. § 206(d); the Civil Rights Act
of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993, 29 U.S.C. §
2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.; the False Claims Act , 31 U.S.C. § 3729 et seq.; the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et seq.
the Fair Labor Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of
2002; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a),1199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; the California Labor Code; the California
WARN Act, Cal. Lab. Code § 1400 et seq.; the California False Claims Act, Cal.
Gov’t Code § 12650 et seq.; the California Corporate Criminal Liability Act,
Cal. Penal Code § 387; Arizona Revised Statute 41-1461 et seq. (race, color,
religion, sex, age, disability or national origin discrimination); Nevada Rev.
Statute § 613.010 (Solicitation of Employees by Misrepresentation); Nevada Rev.
Statute § 613.310 et seq. (race, color, religion, sex, sexual orientation, age,
disability or national origin discrimination) or any other federal, state or
local law.

6.    Exclusions from General Release. Notwithstanding the generality of the
foregoing, Executive does not release the following claims and rights:

 

  (a)

Executive’s rights to the benefits of Sections 6.6.1 and 6.6.2 of the Employment
Agreement;

 

  (b)

Executive’s rights as a shareholder, option holder, or holder of any other
equity interests of Parent, the Company or any of their subsidiaries or
affiliates;

 

  (c)

any claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

  (d)

claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of the federal law known as COBRA or
the comparable California law known as Cal-COBRA;

 

A-2



--------------------------------------------------------------------------------

  (e)

any rights vested prior to the date of Executive’s termination of employment to
benefits under any Company-sponsored retirement or welfare benefit plan;

 

  (f)

Executive’s rights, if any, to indemnity and/or advancement of expenses pursuant
to applicable state law, the Company’s or Parent’s articles, bylaws or other
corporate governance documents, and/or to the protections of any director’ and
officers’ liability policies of the Company or any of its affiliates; and

 

  (g)

Executive’s rights under this Agreement and any other right that survives
termination of the Employment Agreement or that may not be released by private
agreement.

(collectively, the “Executive Unreleased Claims”).

7.    Rights Under the ADEA and Older Workers Benefit Protection Act. Without
limiting the scope of the foregoing release of Claims in any way, Executive
certifies that this release constitutes a knowing and voluntary waiver of any
and all rights or claims that exist or that Executive has or may claim to have
under the ADEA and that he is hereby advised of his rights under the Older
Workers Benefit Protection Act. This release does not govern any rights or
claims that might arise under the ADEA after the date this Agreement is signed
by the parties. Executive acknowledges that:

 

  (a)

the consideration provided pursuant to Section 6.6.2 of the Employment Agreement
is in addition to any consideration that he would otherwise be entitled to
receive;

 

  (b)

he has been and is hereby advised in writing to consult with an attorney prior
to signing this Agreement;

 

  (c)

he has been provided a full and ample opportunity to review this Agreement,
including a period of at least twenty-one (21) days, or forty-five (45) days if
applicable, within which to consider it;

 

  (d)

to the extent that Executive takes less than the twenty-one (21) day period, or
forty-five (45) day period if applicable, to consider this Agreement prior to
execution, Executive acknowledges that he had sufficient time to consider this
Agreement with counsel and that he expressly, voluntarily and knowingly waives
any additional time; and

 

  (e)

Executive is aware of his right to revoke this Agreement at any time within the
seven (7) day period following the date on which he executes the release and
that the release shall not become effective or enforceable until the calendar
day immediately following the

 

A-3



--------------------------------------------------------------------------------

  expiration of the seven (7) day revocation period. Executive further
understands that he shall relinquish any right he has to the consideration
specified in Section 6.6.2 of the Employment Agreement if he exercises his right
to revoke this Agreement. Notice of revocation must be made in writing, signed
by Executive, and must be received by the Company, at 4695 MacArthur Court, 8th
Floor, Newport Beach, CA 92660 Attn: Corporate Human Resources, no later than
5:00 p.m. (Pacific Time) on the seventh (7th) calendar day immediately following
the date on which Executive executes this Agreement.

8.    Unknown Claims. It is further understood and agreed that Executive waives
all rights under Section 1542 of the California Civil Code (“Section 1542”)
and/or any statute or common law principle of similar effect in any jurisdiction
with respect to any Claims other than the Executive Unreleased Claims.
Section 1542 reads as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all Claims (other than the Executive Unreleased Claims)
which Executive does not know or suspect to exist in Executive’s favor at the
time of execution hereof, and that the general release agreed upon contemplates
the extinguishment of any such Claims.

9.    Covenant Not To Sue. Executive represents and covenants that he has not
filed, initiated or caused to be filed or initiated, any Claim, charge, suit,
complaint, grievance, action or cause of action against the Company or any of
the Executive Released Parties. Except to the extent that such waiver is
precluded by law, Executive further promises and agrees that he will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein (a “Released Claim”), nor
shall Executive participate, assist or cooperate in any Released Claim, whether
before a court or administrative agency or otherwise, unless required to do so
by law. The parties acknowledge that this Agreement will not prevent Executive
from filing a charge with the Equal Employment Opportunity Commission (or
similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that Executive acknowledges and agrees that any Released Claims by
Executive, or brought on his behalf, for personal relief in connection with such
a charge or investigation (such as reinstatement or monetary damages) would be
and hereby are barred.

 

A-4



--------------------------------------------------------------------------------

10.    No Assignment. Executive represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment or
other transfer, of any interest in any Claim which he may have against the
Executive Released Parties, or any of them.

11.    Indemnification of Executive Released Parties. Executive agrees to
indemnify and hold harmless the Executive Released Parties, and each of them,
against any loss, claim, demand, damage, expenses, or any other liability
whatsoever, including reasonable attorneys’ fees and costs resulting from:
(a) any breach of this release by Executive or Executive’s successors in
interest; (b) any assignment or transfer, or attempted assignment or transfer,
of any Released Claims; or (c) any action or proceeding brought by Executive or
Executive’s successors in interest, or any other, if such action or proceeding
arises out of, is based upon, or is related to any Released Claims; provided,
however, that this indemnification provision shall not apply to any challenge by
Executive of the release of claims under the ADEA, Title VII, or similar
discrimination laws or to Executive’s right to enforce any obligations under
this Agreement (or that are otherwise preserved by this Agreement), and any
right of the Executive Released Parties to recover attorneys’ fees and/or
expenses for such breach shall be governed by applicable law. It is the
intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by any of the Executive Released Parties under
this indemnity.

12.    Entire Agreement/No Oral Modification. This Agreement (together with the
applicable provisions of the Employment Agreement) contains all of the terms,
promises, representations, and understandings made between the parties with
respect to the subject matter hereof. Executive agrees that no promises,
representations, or inducements have been made to him/her that caused him/her to
sign this Agreement other than those set forth in this Agreement. This Agreement
does not supersede Executives obligations under Article 7 of the Employment
Agreement or any other agreement concerning the assignment, use or disclosure of
confidential information or intellectual property.

13.    No Oral Modification/Waiver. This Agreement may be modified only by a
written instrument signed by the parties hereto or, in the case of a waiver, by
the party waiving compliance. No delay on the part of the Company in exercising
any right hereunder shall operate as a waiver thereof, nor shall any waiver or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.

14.    Truthful Testimony; Notice of Request for Testimony. Nothing in this
Agreement is intended to or shall preclude Executive from providing testimony
that he reasonably and in good faith believes to be truthful in response to a
valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law. Executive shall
notify the Company in writing as promptly as practicable after receiving any
such request of the anticipated testimony and at least ten (10) days prior to
providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the Company a
reasonable opportunity to challenge the subpoena, court order or similar legal
process. Moreover, nothing in this Agreement shall be construed or applied so as
to limit Executive from providing candid statements that he or she reasonably
and in good faith believes to be truthful to any governmental or regulatory

 

A-5



--------------------------------------------------------------------------------

body or any self-regulatory organization. In addition, nothing in this Agreement
prohibits Executive from reporting possible violations of federal law or
regulation to any United States governmental agency or entity in accordance with
the provisions of and rules promulgated under Section 21F of the Exchange Act or
Section 806 of the Sarbanes-Oxley Act of 2002, or any other whistleblower
protection provisions of state or federal law or regulation (including the right
to receive an award for information provided to any such government agencies).
Furthermore, in accordance with 18 U.S.C. § 1833, notwithstanding anything to
the contrary in this Agreement: (i) Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal; and (ii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the trade secret to Executive’s attorney, and may use the trade secret
information in the court proceeding, if Executive files any document containing
the trade secret under seal, and does not disclose the trade secret, except
pursuant to court order.

15.    Choice of Law and Forum. This Agreement shall be interpreted in
accordance with the laws of the State of California, and any dispute arising
under this Agreement shall be subject to arbitration in accordance with Article
8 of the Employment Agreement.

16.    Timely Execution and Return of Agreement. To receive the payments and
benefits as stated in Section 6.6.2 of the Employment Agreement, this signed
document must be delivered to the Company not later than
[                    (    )] days after the Company’s delivery of this Agreement
to Executive, in each case pursuant to the notice and delivery requirements set
forth in the Employment Agreement. Should Executive have any questions, he
should contact Corporate Human Resources at (949) 476-5440.

 

   

DATED:

                William H. Lyon      

WILLIAM LYON HOMES, INC.

DATED:

        By:             [                                         ]

 

A-6